Citation Nr: 0824361	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from May 9, 2001 to August 13, 2003 and in excess of 40 
percent from August 13, 2003 for diabetes mellitus to include 
consideration for entitlement of diabetic neuropathy of the 
legs and arms, carpal tunnel syndrome of the arms, cerebral 
vascular accident and transient ischemic attacks.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus was 
received by VA in April 2002.

2.  A June 2002 rating decision granted the veteran service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation as of July 9, 2001.  

3.  The veteran specifically submitted his Notice of 
Disagreement (NOD) to the June 2002 rating decision, which 
was received by VA in July 2002.

4.  Service connection for diabetes mellitus was severed, 
effective July 1, 2008.


CONCLUSION OF LAW

There is no legal basis for a retroactive increase of the 
veteran's diabetes mellitus after severance of service 
connection.  38 C.F.R. §§ 3.400(o)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 2002 rating decision granted the veteran service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation as of July 9, 2001.  Subsequently, in an August 
2003 rating decision, the RO changed the effective date of 
the assigned 20 percent evaluation to May 8, 2001, in light 
of regulations governing the grant of service connection for 
diabetes mellitus type II on the presumptive basis of 
herbicide exposure in Vietnam.  The RO subsequently increased 
this evaluation to 40 percent in a January 2004 rating 
decision, but this grant was effectuated only as of August 
14, 2003.  Accordingly, both the prior 20 percent evaluation 
and the current 40 percent evaluation remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2005, the Board remanded this case for additional 
development.  In February 2007, the Board remanded this case 
again for additional development and the case has since been 
returned to the Board.

An October 2007 VA examination revealed upon review of the 
veteran's claim file that the veteran had been incorrectly 
diagnosed with diabetes mellitus type II.  In fact, according 
to the examiner, the medical evidence reviewed showed that 
the veteran definitely had diabetes mellitus type I since the 
veteran was initially diagnosed with diabetes in 1998.  

Based upon the October 2007 VA examination report, the RO 
issued a December 2007 rating decision proposing to sever 
entitlement to continued compensation benefits for diabetes 
mellitus, initially diagnosed as type II diabetes mellitus 
with link for presumptive onset to exposure to the herbicide 
of Agent Orange because the June 2002 rating decision was 
clearly and unmistakably erroneous.  

The record does not show that the veteran responded to this 
proposal, and an April 2008 rating decision, effective July 
1, 2008, severed entitlement to compensation benefits for 
diabetes mellitus, initially diagnosed as type II diabetes 
mellitus with a presumption of onset due to exposure to the 
herbicide of Agent Orange.  The veteran was provided notice 
of the severance action and of his appellate rights, but he 
has not appealed the severance of service connection as of 
the date of this decision.

However, as no appeal of the April 2008 decision has been 
submitted, this severance matter is not before the Board.  
Instead, the only matter over which the Board potentially has 
jurisdiction is whether an increased rating is warranted for 
diabetes mellitus.  This is because the veteran's July 2002 
NOD seeking a higher initial evaluation was submitted in 
response to the June 2002 rating decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  The law here is clearly dispositive as 
it prohibits a retroactive increase or additional benefits 
once basic entitlement has been terminated. 

On these facts, there is no legal basis for award of the 
benefits sought; hence, the law, and not the facts, is 
dispositive of this claim.  Inasmuch as service connection 
for the underlying disability as been terminated, the claim 
for an increased initial rating lacks legal merit.

In short, as of July 1, 2008, the veteran is no longer 
service-connected for the disability for which he is 
requesting an increase.  Accordingly, the Board finds that 
the veteran lacks entitlement under the law for the claim for 
retroactive increase, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; what VA will seek to provide; and what the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  

As the law and not the facts are dispositive, there is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim and the provisions of the VCAA 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

An increased initial evaluation in excess of 20 percent from 
May 9, 2001 to August 13, 2003 and in excess of 40 percent 
from August 13, 2003 for diabetes mellitus to include 
consideration for entitlement of diabetic neuropathy of the 
legs and arms, carpal tunnel syndrome of the arms, cerebral 
vascular accident and transient ischemic attacks is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


